In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 19-1069V
                                       UNPUBLISHED


    LISA KAISER,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: November 19, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On July 24, 2019, Lisa Kaiser filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Table injury – Shoulder Injury Related to
Vaccine Administration (“SIRVA”) – as a result of her November 3, 2016 influneza (“flu”)
vaccination. Petition at 1. Petitioner further alleges that the vaccine was administered
within the United States, that she suffered the residual effects of her injury for more than
six months, and that there has been no prior award or settlement of a civil action on her
behalf as a result of her injury. See Petition at 1, ¶¶ 2, 20-21. The case was assigned to
the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      On November 17, 2021, Respondent filed his Rule 4(c) Report and Proffer of
Compensation in which he concedes that Petitioner is entitled to compensation in this
case. Respondent’s Rule 4(c) Report and Proffer of Compensation at 1. Specifically,
Respondent indicates that

        [m]edical personnel at the Division of Injury Compensation Programs,
        Department of Health and Human Services (DICP), have reviewed the facts
        of this case and concluded that [P]etitioner’s claim meets the Table criteria
        for SIRVA. Specifically, [P]etitioner had no history of pain, inflammation or
        dysfunction of the affected shoulder prior to intramuscular vaccine
        administration that would explain the alleged signs, symptoms, examination
        findings, and/or diagnostic studies occurring after vaccine injection; she
        more likely than not suffered the onset of pain within forty-eight hours of
        vaccine administration; her pain and reduced range of motion were limited
        to the shoulder in which the intramuscular vaccine was administered; and
        there is no other condition or abnormality present that would explain
        petitioner’s symptoms. 42 C.F.R. § 100.3(a), (c)(10). Therefore, [P]etitioner
        is entitled to a presumption of vaccine causation.


Id. at 7-8. Respondent further agrees that


        [w]ith respect to other statutory and jurisdictional issues, the records show
        that the case was timely filed, that the vaccine was received in the United
        States, and that petitioner satisfies the statutory severity requirement by
        suffering the residual effects or complications of her injury for more than six
        months after vaccine administration. See 42 U.S.C. §§ 300aa-11(c)(1)(D)(i).
        Petitioner also avers that she has “never received an award or settlement
        for [her] vaccine injuries, nor [has she] filed a civil action.” Ex. 1 at 1. Thus,
        in light of the information contained in [P]etitioner’s medical records and
        affidavit, [R]espondent concedes that entitlement to compensation is
        appropriate under the terms of the Vaccine Act.

Id. at 8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                     s/Brian H. Corcoran
                                     Brian H. Corcoran
                                     Chief Special Master




                                                2